DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed February 16, 2022 is received and entered.
2.	Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent K. Gustafson on August 9, 2022.
6.	Regarding claim 17, please amend line 1 of this claim to recite: 
“The input device of 

Reasons for Allowance
7.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Boshernitzan et al. (U.S. Pub. 2016/0266636), Boshernitzan 2 et al. (U.S. Pub. 2016/0239707), Lee et al. (U.S. Pub. 2016/0007108), and Santhanakrishnan et al. (U.S. Pub. 2010/0321698).
Regarding claim 1, neither Boshernitzan nor Boshernitzan 2 nor Lee nor Santhanakrishnan teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a plurality of sensor units mounted in the main housing, each sensor unit comprising a sensor housing and an optical vibration sensor mounted in the sensor housing, wherein each optical vibration sensor comprises:
a diffractive optical element;
a light source . . .; and
a photo detector”,
“wherein the optical vibration sensor is configured so that in use, after the first portion of light passes through the diffractive optical element, the first portion of light is reflected from a reflective surface onto the photo detector;
wherein an average density of each sensor housing is higher than an average density of the portion of the main housing connecting the sensors.”
Regarding claims 2 – 20, these claims are allowed based on their dependence from claim 1.

Conclusion
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626